Citation Nr: 0416556	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-01 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for ear disease, to 
include otitis media.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) New 
Orleans, Louisiana, which denied service connection for ear 
disease, to include otitis media, for PTSD, and for hearing 
loss.  Each of these claims had been previously denied in 
final rating decisions, and therefore, in order to reopen 
them, the veteran must present new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

It is not clear from the rating decision whether the RO 
considered the matter of whether new and material evidence 
had been submitted to reopen the claims, although the veteran 
was provided with the regulation defining new and material 
evidence in the statement of the case.  However, regardless 
of what the RO has done in cases such as this, the Board is 
precluded from addressing the substantive merits of the claim 
without a finding that new and material evidence has been 
submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the Board is required by statute to review whether 
new and material evidence has been submitted to reopen the 
claims.

A hearing was held before the Board at the RO in New Orleans 
in November 2003, and the transcript of the testimony is in 
the claims file.

The issues of entitlement to service connection for PTSD and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for  hearing loss are 
being remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.

In May 2004, the Board received from the RO copies of records 
of VA inpatient and outpatient treatment of the veteran dated 
from December 2003 to March 2004.  In a cover letter, the RO 
stated that the records were compiled in response to a 
release of information request on the veteran's behalf.  The 
VA treatment records in question primarily relate to 
treatment for residuals of a cerebral vascular accident 
(stroke) and are not pertinent to the veteran's current 
appeal.  The records have been placed in the claims file


FINDINGS OF FACT

1.  In a July 1992 rating decision, the RO denied service 
connection for PTSD and bilateral hearing loss, and the 
veteran did not appeal this decision to the Board.

2.  In an April 1999 rating decision, the RO denied service 
connection for ear disease, and the veteran did not perfect 
an appeal of it to the Board by filing a timely substantive 
appeal.

3.  In the April 1999 rating decision, the RO denied service 
connection for PTSD on the basis that no new and material 
evidence had been submitted to reopen the claim, and the 
veteran did not perfect an appeal of this decision to the 
Board by filing a timely substantive appeal

4.  Evidence pertaining to the application to reopen the 
claim for ear disease received since the April 1999 rating 
decision consists of evidence which was previously submitted 
to agency decisionmakers; does not bear directly and 
substantially upon the specific matter under consideration; 
is cumulative or redundant of evidence previously before 
agency decisionmakers; or, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  Evidence pertaining to the application to reopen the 
claim for service connection for PTSD received since the 
April 1999 rating decision consists of evidence which was not 
previously submitted to agency decisionmakers; bears directly 
and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant of 
evidence previously before agency decisionmakers; or, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision denying for service 
connection for ear disease and denying the application to 
reopen the claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105(c), (d) (West 2002).

2.  Evidence received since the April 1999 rating decision 
denying for service connection for ear disease is not new and 
material, and the claim for service connection for ear 
disease, to include otitis media, is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Evidence received since the April 1999 rating decision is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for PTSD is completely 
favorable such that further notification and development 
pursuant to the VCAA is not required before reopening can be 
accomplished.  A determination as to the merits of that 
reopened claim is, however, deferred pending additional 
action set out in the REMAND following this decision.  The 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for service 
connection for hearing loss is being remanded so that VA may 
fulfill the duty to notify with regard to that issue.

With regard to the issue of whether new and material evidence 
has been received to reopen the claim for service connection 
for ear disease, to include otitis media, the RO, prior to 
adjudication of the claim, notified the veteran in a July 
2001 letter of the requirements to reopen a claim which had 
been the subject of a prior final disallowance and of the 
evidence which VA had obtained and the evidence which the 
veteran was expected to submit.  In addition, in a January 
2002 statement of the case, the RO provided 38 C.F.R. 
§ 3.156, pertaining to new and material evidence.  As such, 
VA has fulfilled the duty to notify with regard to that 
issue.  Concerning this, the Board notes that, although it 
appears that the RO denied service connection for ear 
disease, to include otitis media, on the merits because no 
evidence showed the existence of current ear disease and the 
Board has determined that because of a lack of evidence of 
current ear disease his claim for service connection may not 
be reopened, the veteran is not prejudiced by the Board's 
determination in this regard because the issue of whether he 
deserved a ruling in his favor on the merits largely 
overlapped the issue of whether the evidence presented in 
this case was new and material.  Jackson, 265 F.3d at 1370-
71. 

The duty to assist has also been fulfilled with regard to the 
issue of whether new and material evidence has been received 
to reopen a claim for service connection for ear disease, to 
include otitis media.  VA has obtained VA medical records.  
The veteran and his representative have not identified any 
additional evidence which might be pertinent to the claim.  
The Board concludes that the duty to notify and the duty to 
assist have been satisfied with regard to that issue.

II.  Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).  With regard to the 
third PTSD criterion, evidence of in-service stressors, the 
evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2003). 
Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6,256, 6,258 (2000).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 2002).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

During the course of the veteran's current appeal, the 
regulation pertaining to new and material evidence was 
revised.  See 66 Fed. Reg. 45,630 (August 29, 2001).  The 
revised regulation applies only to claims filed on or after 
August 29, 2001, and does not apply to the veteran's claims 
filed prior to that date.

III.  Ear Disease/Otitis Media

The evidence of record at the time of the prior final denial 
of service connection for ear disease in April 1999 included 
the veteran's service medical records and post-service 
medical records.  The service medical records were negative 
for ear disease, to include otitis media.  (The service 
medical records did show that, in October 1969, in a boxing 
match, the veteran sustained a perforation of the left 
tympanic membrane, and service connection has been granted 
for residual disability resulting from that injury.)  In a 
report of medical history for separation in November 1969, 
the veteran denied having ear trouble.  At an examination for 
separation in November 1960, the veteran's ears were 
evaluated as normal.  The post-service medical records were 
negative for a diagnosis of ear disease, to include otitis 
media.

The additional evidence added to the record since April 1999 
concerning the veteran's ears includes VA treatment records 
and the veteran's hearing testimony.  At a VA ENT (ear, nose, 
and throat) clinic in July 1999, it was noted that the 
veteran had no otorrhea and no otalgia.  "Otorrhea" means a 
discharge from the ear, especially a purulent one.  See 
Dorland's Illustrated Medical Dictionary 1205 (28th ed., 
1994) (Dorland's).  "Otalgia" means pain in the ear, 
earache.  See Dorland's 1204.  

At the VA ENT clinic in February 2001, no otorrhea or otalgia 
were found.  At the hearing before the DRO in November 2001, 
when asked when he was diagnosed with chronic otitis media, 
the veteran stated, "I have no idea."  At the hearing 
before the Board in November 2003, the veteran testified that 
he had ear infections in service and since service and that 
he did not remember when he went to VA for treatment of his 
ears.

The additional medical evidence is new but it is not 
material, because it does not contain a diagnosis of current 
ear disease or link current ear disease to the veteran's 
period of active service.  Service connection requires the 
existence of a current disability usually shown by a 
diagnosis.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's testimony is new but it is not material, 
because, as a layman, the veteran is not qualified to offer 
an opinion on questions of medical diagnosis or medical 
causation, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), and so his testimony, to the extent that he is 
asserting that he has had recurrent otitis media since 
service, lacks probative value.  In sum, none of the 
additional evidence is new and material, and the claim for 
service connection for ear disease, to include otitis medial 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

IV.  PTSD

The evidence at the time of the most recent final 
disallowance of service connection for PTSD in April 1999 
included the veteran's service medical records; his 
Department of Defense (DD) Form 214, separation document; his 
Department of the Army (DA) Form 20, personnel record; 
statements by the veteran; the report of a VA examination in 
December 1991; and the report of a VA neuropsychological 
evaluation in July 1998.

The veteran's service medical records were negative for any 
psychiatric complaints, findings, or diagnoses.  At an 
examination for separation in November 1969, the veteran was 
evaluated as psychiatrically normal.  The veteran's DD Form 
214 showed that his military occupational specialty was 
central office telephone switchboard operator and that he was 
not awarded any combat citations or awards.  His DA Form 20 
showed that he arrived in Vietnam on May 30, 1967, and left 
on May 20, 1968.

In a statement received in December 1991, the veteran stated 
that he shot a civilian while he was on guard duty.  At a VA 
examination in December 1991, the impression was PTSD.  The 
examiner noted the veteran's history of having been in 
firefights and on guard duty in Vietnam and of having been 
there during the Tet offensive in January 1968.  At a VA 
neuropsychological evaluation in July 1998, it was noted that 
the veteran had some possible PTSD symptoms.

The bases of the prior final denial of service connection for 
PTSD were that there was not a confirmed diagnosis of PTSD 
and that a stressor had not been verified.  The additional 
evidence concerning PTSD received since April 1969 includes 
statements by the veteran about his claimed in-service 
stressors, a "buddy" statement, and VA mental health 
records and reports.  In his additional statements and 
testimony, the veteran has described 5 in-service stressors 
as follows:

(1)  Having an artillery or mortal shell come through the 
roof of a building he was in during the Tet offensive and 
bounce out the building without exploding;
(2)  Witnessing the suicide of a friend of his named D.; 
(3)  Killing a child who was trespassing;
(4)  Being hit in the groin area by a piece of shrapnel 
during the Tet offensive; and
(5)  Being ordered to retrieve the fingers of a soldier who 
had cut them off while using a saw.

The veteran has not submitted any supporting evidence 
concerning claimed stressors (3), (4), or (5).  Those 
stressors are not verified.

In support of the stressor of being in a building which was 
hit by a shell, the veteran submitted a statement by A. H., 
who alleged that during the Tet offensive, while he was 
visiting the veteran, he was in the building with the veteran 
which was hit by the shell which did not explode.

At the hearing before a Decision Review Officer in November 
2001,the veteran's representative stated that he had 
information that a soldier named L. D. died on May [redacted], 1968, 
and he may have been the veteran's friend who committed 
suicide.  However, as noted above, the veteran's DA Form 20 
shows that he was enroute to the Continental United States on 
May 20, 1968.  The veteran has not submitted any evidence to 
corroborate his account of having witnessed the death of D.  
Therefore, Board finds that the claimed stressor (2) of 
witnessing the death of a fellow soldier has not been 
verified.  

Additional medical evidence includes diagnoses of PTSD by VA 
psychologists and a VA psychiatrist.  In February 2002, a VA 
psychologist, who is the assistant director of a PTSD unit 
wrote to the veteran that, "[We] all agree that you have a 
diagnosis if PTSD linked to stressors that you were exposed 
to in Vietnam."  At a VA psychiatric examination in August 
2002, the diagnoses were PTSD, chronic, and major depressive 
disorder, recurrent.  (The examiner stated that the RO had 
conceded a stressor, but the RO noted that such was not the 
case.)  In the section of the examination report "events in 
the war zone", the examiner noted the veteran's history of 
the 5 stressors listed above.  He did not specify which 
stressor or stressors he thought had been verified or to 
which verified stressor, if any, he thought that the 
veteran's PTSD symptomatology was linked.

The Board finds that the buddy statement, which is presumed 
credible for the purpose of reopening the claim, and the 
multiple diagnoses of PTSD are so significant that they must 
be considered in order to fairly decide the merits of the 
veteran's claim for service connection for PTSD.  As such, 
that additional evidence is new and material, and so the 
veteran's claim is reopened.  

The Board finds that remand is warranted for further 
development to determine whether the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) can provide 
any supporting evidence for the occurrence of the veteran's 
claimed stressors.  If so, then an opinion should be obtained 
from an examining psychiatrist as to whether the veteran's 
current PTSD symptomatology is linked to any such stressors.  
For that reason, the issue of entitlement to service 
connection for PTSD on the merits will be remanded to the RO 
for further development of the evidence as stated below.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for ear disease, to 
include otitis media, is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
the appeal is granted to this extent only.


REMAND

In view of the Board's foregoing decision granting reopening 
of the claim for service connection for PTSD, the veteran is 
entitled to de novo consideration of the reopened claim by 
the RO.  Regarding the verification of alleged stressors, 
Veterans Benefits Administration (VBA) Manual M21-1 provides 
that, "A denial solely because of an unconfirmed stressor is 
improper unless it has first been reviewed by the CURR or 
Marine Corps."  Veterans Benefits Administration Manual M21-
1, Part III, Change 105, para. 5.14c.(4) (April 12, 2003); 
see Cohen v. Brown, 10 Vet. App. 128 (1997

The RO should make an effort to obtain more specific 
information from the veteran about all of his alleged 
stressors.  The veteran should be informed of the importance 
of listing the approximate dates of his alleged stressors.  
Regardless of whether the veteran responds to such request, 
the RO must still attempt to verify the stressful incidents 
related by the veteran with the United States Armed Services 
Center for Unit Records Research (USASCURR or CURR).

The veteran should note that, although a diagnosis of PTSD 
may have been given in his case, the requirements under the 
law to establish service connection for PTSD also include 
development of evidence to support that the stressful events 
he claims to have experienced in service actually occurred.  
Therefore, it is very important to his claim that the RO 
receive as much information as possible about the stressful 
events which happened in service in order for the RO to 
provide that information to CURR so that the occurrence of 
the stressful events has a greater likelihood of being 
substantiated or at least support by credible supporting 
evidence.  Wood v. Derwinski, 1 Vet. App. 406, 407 (1991) 
("The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  The Board 
notes that the veteran should fill out and return any form 
that the RO sends him in this regard in a timely manner or 
answer any other requests for information from the RO 
regarding this matter.

The RO should forward to the CURR as much specific 
information as possible about the veteran's alleged stressors 
and should also forward the veteran's DD Form 214 and DA Form 
20.  CURR should provide all relevant documents as 
appropriate for the time periods in question, to include 
daily journals, operational reports - lessons learned 
documents, combat operations after action reports, and unit 
histories.

With regard to requirement of a diagnosis of PTSD conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), under 38 C.F.R. § 4.125, however, VA physicians and 
psychologists have not considered the medical question of 
whether the veteran meets the criteria for a diagnosis of 
PTSD based only on verified stressors, if any.  Therefore, if 
credible supporting evidence is provided by CURR, additional 
examination is warranted for the examiners to consider this 
question.  Regulations provide that if the diagnosis of a 
mental disorder does not conform to DSM-IV or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis,  38 C.F.R. § 4.125(a) (2003), and 
VA's assistance includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  
With regard to the veteran's application to reopen his claim 
for service connection for hearing loss, the RO has not 
notified the veteran of the evidence which would be needed to 
substantiate his application and whether he or VA is expected 
to obtain any such evidence.  The VCAA notice letter which 
the RO sent to the veteran in July 2001 did not relate to the 
claim for service connection for hearing loss and did not 
fulfill the duty to notify.  Further notification with regard 
to that issue is thus indicated.  

Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 with 
regard to the veteran's application to 
reopen a claim for service connection for 
hearing loss.  The RO should specifically 
advise the veteran what evidence is 
needed to reopen a claim for service 
connection for hearing loss to include 
the appropriate definition of new and 
material evidence.  In this regard, the 
RO should determine when the veteran's 
application to reopen a claim for hearing 
loss was received, and if it was received 
before August 29, 2001, the RO should 
provide notice of, and apply, the 
regulation in effect under 38 C.F.R. 
§ 3.156(a) prior to that date and if the 
application was filed after August 29, 
2001, the RO should provide notice of, 
and apply, the regulation in effect under 
38 C.F.R. § 3.156(a) after that date.  
The RO also should inform him of the 
nature of evidence necessary to 
substantiate his claim, what evidence, if 
any, VA will request on his behalf, and 
what evidence he is expected to provide.  
The RO should invite him to submit any 
evidence in his possession which is 
potentially probative of his claim.  

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's PTSD that 
have not already been associated with the 
claims folder.  Any records obtained from 
these efforts should be added to the 
file.  If records are not obtained, the 
RO should notify the veteran that they 
were not able to obtain those records and 
place a copy of the notification letter 
to the veteran in the file for the 
record.

3.  The RO should take appropriate steps 
to verify the service (dates, places, and 
units) of A. H., the individual who wrote 
a letter, received by the RO in January 
2002, stating that he served with the 
veteran in Vietnam in the 54th Group 7/8th 
Artillery, to determine whether A. H. 
actually did serve with the veteran and 
could have been present during the 
alleged stressful event involving the 
round which came in through the roof and 
did not explode.

4.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran should be informed of the 
importance of listing the approximate 
dates of his alleged stressors.  The 
Board has notified the veteran in the 
body of the remand above of the 
importance to his claim of his providing 
this information to the RO, and the RO 
may also remind him of the importance of 
his response in its letter.

5.  Whether or not the veteran replies to 
the RO's request for additional 
information, the RO should prepare and 
send a summary of the known details of 
the stressors that the veteran has 
described to the U.S. Armed Services 
Center for Unit Records Research (CURR), 
7798 Cissna Road, Springfield, VA  22150.  
The RO should forward to the CURR the 
veteran's DD-214 Form and DA-20 Form.  
CURR should provide any relevant 
documents as appropriate to include daily 
journals, operational reports, lessons 
learned documents, combat operations 
after action reports, and unit histories 
for the time periods during which the 
veteran alleges that his stressors took 
place.  Any response received from CURR 
should be made part of the record.

If the CURR requests more specific 
descriptions of the stressors in 
question, the RO should notify the 
veteran and request that he provide the 
necessary information.  If the veteran 
provides additional information, the RO 
should forward it to the requesting 
agency.  

6.  If any stressors are verified as a 
result of the requested development, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to review the entire 
record in conjunction with the 
examination.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has.  The RO must specify for 
the examiner that the only stressor(s) 
determined to have been corroborated by 
the evidence of record and instruct the 
examiner that only that event may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria of the DSM-IV to support a 
diagnosis of PTSD have been satisfied.  
The examiner should be advised that any 
stressors which have not been not 
verified should not be considered 
credible in rendering the diagnosis.  The 
rationale for all opinions expressed must 
also be provided.

7.  The RO must thereafter review the 
claims file and undertake any other notice 
or development it determines to be 
required under the VCAA or its 
implementing regulations.  This should 
include advising the veteran as to the 
evidence needed to support his claim for 
service connection for PTSD, advising him 
whether he or VA is responsible for 
obtaining such, and, inviting him to 
submit any evidence in his possession that 
may be pertinent to his appeal.

8.  After all indicated development has 
been completed to the extent possible, the 
RO should review the entire claims file 
and adjudicate the claim of entitlement to 
service connection for PTSD on a de novo 
basis.  The RO also should readjudicate 
the application to reopen a claim for 
service connection for hearing loss.  If 
the benefits sought on appeal are denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which includes a recitation of 
the evidence considered and reasons and 
bases for the decision.  The veteran and 
his representative should be given an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



